

Exhibit 10.92
image01.jpg [image01.jpg]


June 2, 2020


David D. Moore
6116 Legacy Estates Drive
Colleyville, TX 76034


Dear Dave,


Congratulations on your new role as Executive Vice President and Chief
Technology Officer. We are pleased to present to you the following offer
effective June 8, 2020 (the “Effective Date”). Please note that both your title
change and the offer below are subject to approval by the Board of Directors (or
a committee of the Board, as applicable).


•Base Salary: Effective July 6, 2020, your annualized base salary will be
$530,000, less withholding for taxes and deductions, which under the Company’s
current payroll practices will result in a bi-weekly gross pay rate of
$20,384.62. As discussed, you remain subject to the mandatory U.S. pay cuts
until such date as pay is restored.


•Annual Bonus: Your annual target cash bonus under Sabre’s Executive Incentive
Program (“EIP”) will increase to 85%.


•Participation in the Company’s Long-Term Equity Incentive Plan: You will remain
eligible to participate in the Company’s LTI program. The target grant value
beginning in March 2021 for this position will be $1,500,000, and it will be
determined in the Company’s sole discretion and may vary (higher or lower) due
to individual performance or Company performance. All grants will be made in
accordance with the Company’s programs and processes, subject to Board and
Compensation Committee approvals, as applicable.


•Termination Provisions: You will be eligible to participate in the Company’s
Executive Severance Plan as a Level 2 Employee, subject to approval by the
Compensation Committee of the Board, which will provide you with certain
severance benefits in the event of your termination of employment by the Company
other than for Cause or your resignation for Good Reason (each as defined in the
Executive Severance Plan) and which otherwise addresses the treatment of your
termination of employment.


All compensation payments described in this letter will be paid in accordance
with the Company’s customary payroll practices and the requirements of
applicable law.


This letter is not a contract of continuing employment. Subject to the notice
provisions contained in the Company’s Executive Severance Plan, your employment
by the Company is for no fixed term, and will be “at-will,” which means that
either you or the Company may terminate the employment relationship at any time
for any reason or for no reason, with or without cause, and with or without
notice. The laws of the State of Texas govern the construction, interpretation
and enforcement of this offer letter.





--------------------------------------------------------------------------------





Dave, your contributions and leadership make you a highly valued member of the
leadership team. We are confident you will be successful in this new role and
look forward to our continued partnership. Please sign this letter and return it
to me no later than June 5, 2020.


Sincerely,




/s/ Dave Shirk
Dave Shirk
President, Travel Solutions






Acceptance: I agree with and consent to the events, terms and conditions of this
letter.



/s/ David D. Moore3 June 2020David D. MooreDate


